DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim status
2.	Claims 1-9 are pending; claims 1 is independent.
Priority
3.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C.
119 (a)-(d).
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamoto (US 2010/0149153).
Regarding claim 1, Yamamoto teaches a display device (fig. 1, an organic EL display device 10A ) comprising: 
a base (fig. 3, a glass plate 201); 
a plurality of pixels arranged in a matrix on the base (figs 1, 3 and Para 0052); 
a power supply line connected to each of the pixels (fig. 1 and Para 0056, wherein power-supply lines 32-1 to 32-m are arranged in corresponding pixel rows along a row direction); and 
a power supply line drive circuit connected to the power supply line (fig. 1, the power-supply scan circuit 50 and Para 0060),
the pixels each comprising: 
a pixel circuit disposed on the base (fig. 3 and Para 0081, wherein the pixel 20A is provided above a glass plate 201), 
a display element (fig. 3, the organic EL element 21) including a lower electrode (fig. 3, element 205) connected to the pixel circuit (figs 2, 3 and Paras 0082-0084, wherein the anode electrode 205 is provided at a bottom portion of the depression 204A in the wind insulating layer 204. The source/drain region 223 is electrically connected to the anode electrode 205 of the organic EL element 21 through a contact hole), 
an upper electrode disposed to oppose the lower electrode (fig. 3, element 207 and Para 0082) and an organic layer including a light-emitting layer disposed between the lower electrode and the upper electrode (fig. 3, element 206 and Para 0082), 
the upper electrode being connected to the power supply line that provides a predetermined potential to the upper electrode (figs 2, 3 and Paras 0067, wherein the organic EL element 21 has a cathode electrode connected a common power-supply line 34 that is connected to all pixels 20A (this wiring may be referred to as "common wiring").
the power supply line drive circuit supplying, to the power supply line, a first signal that provides a first potential to the upper electrode during a light-emitting period in which the light-emitting layer emits light (figs 4, 6D and Paras 0060, 0089-0090 and 0109-0113, wherein the organic EL element 21 emits light when the potential DS of the power-supply line 32 is the first power-supply potential (hereinafter referred to as a "high potential") Vccp connected to the  source of drive transistor 22), and 
supplying, to the power supply line, a second signal that provides a second potential different from the first potential to the upper electrode during a non-light-emitting period in which the light-emitting layer does not emit light (Paras 0078-0079, 0092, wherein, when the power-supply potential DS is switched from the first power-supply potential Vccp to the second power-supply potential Vini, the drive transistor 22 operates as a switching transistor. Through the switching operation, the drive transistor 22 stops the supply of the drive current to the organic EL element 21 to put the organic EL element 21 into a light non-emission state).
Regarding claim 2, Yamamoto teaches the display device of claim 1, wherein the non-light-emitting period is a period between one light-emitting period and a next light-emitting period (fig. 4, Paras 0089-0112).
Regarding claim 3, Yamamoto teaches the display device of claim 1, wherein the first potential is a common potential for causing the light-emitting layer to emit light, and the second potential is a reset potential for resetting the common potential provided in the light-emitting period (Para 0080).
Regarding claim 4, Yamamoto teaches the display device of claim 1, wherein the pixels each display a black screen during the non-light-emitting period based on the second signal supplied to the power supply line (Paras 0078-0079, 0092).
Regarding claim 5, Yamamoto teaches the display device of claim 1, wherein the upper electrode and the power supply line are arranged in each of rows of the pixels, (fig. 1 and Para 0056, wherein power-supply lines 32-1 to 32-m are arranged in corresponding pixel rows along a row direction and Para 0082, the organic EL element 21 has an anode electrode 205 ), 
the power supply line drive circuit supplies the first signal to the power supply line sequentially in a time-division manner during the light-emitting period, and supplies the second signal to the power supply line sequentially in a time-division manner during the non-light-emitting period (Para 0060).
Regarding claim 6, Yamamoto teaches the display device of claim 1, wherein the upper electrode and the power supply line are arranged in each of columns of the pixels (Para 0057),
the power supply line drive circuit supplies the first signal to the power supply line sequentially in a time-division manner during the light-emitting period, and 
supplies the second signal to the power supply line sequentially in a time-division manner during the non-light-emitting period (Para 0060).
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (US 2010/0149153), and further in view of Sato (US 2018/0145126).
Regarding claim 7, Yamamoto teaches the display device of claim 1, wherein the pixel each contain a first subpixel which emits red light, a second subpixel which emits green light and a third subpixel which emits blue light (Para 0063), and 
Yamamoto does not expressly disclose the power supply line is arranged to partition the pixels and the first, second and third subpixels contained in each pixel, from each other.
However, Sato discloses “the power supply line is arranged to partition the pixels and the first, second and third subpixels contained in each pixel, from each other”, see fig. 1 and Para 0086, Sato. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the display device of Yamamoto with the teaching of Sato to include the power supply line are arranged under a partition wall that between adjacent pixels in order to get a predictable result.

8.	Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (US 2010/0149153), and further in view of Kim (US 2019/0229177).
Regarding claim 8, Yamamoto teaches the display device of claim 1, but Yamamoto does not expressly disclose wherein the power supply line is disposed in a same layer as that of the organic layer, which is a different from a layer in which the pixel circuit is disposed.
However, Kim discloses “wherein the power supply line is disposed in a same layer as that of the organic layer, which is a different from a layer in which the pixel circuit is disposed”, see (Para 0095, Kim).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the display device of Yamamoto with the teaching of Kim that the power supply line is disposed in a same layer as that of the organic layer in order to get predictable result.

9.	Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (US 2010/0149153), and further in view of Bang (US 2021/0280641).
Regarding claim 9, Yamamoto in view of Bang teaches the display device of claim 1, but Yamamoto does not expressly disclose wherein the power supply line is formed of a low-resistance metal material.
However, Bang discloses “wherein the power supply line is formed of a low-resistance metal material”, see  (Para 0162, Bang).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the display device of Yamamoto with the teaching of Bang that the power supply line is made of Au and Cu as a low-resistance metal material in order to get predictable result.




Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A.	Tsuge (US 2019/0108789), relates to display devices including organic electroluminescent (EL) elements.
B.	Shibusawa (US 2017/0213506), related to a display device. In particular, the present invention is related to a circuit structure of a display device.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAIFELDIN E ELNAFIA whose telephone number is (571)270-5852. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM BODDIE can be reached on 571 272 0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.E.E/Examiner, Art Unit 2625                                                                                                                                                                                                        10/26/2022

/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625